DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 4, filed on August 23, 2022, with respect to features not illustrated have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant’s arguments, see pages 5-7, filed on August 23, 2022, with respect to the prior art combination of Gary et al., Kolomeitsev et al. and Müller have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 1-5 and 7-9 has been withdrawn. 
Applicant’s arguments, see pages 5-7, filed on August 23, 2022, with respect to the prior art combination of Gary et al., Kolomeitsev et al., Müller, and Gould have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 6 and 15 has been withdrawn. 
Applicant’s arguments, see pages 5-7, filed on August 23, 2022, with respect to the prior art combination of Gary et al., Kolomeitsev et al., Müller, and Pinto have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 10 and 11 has been withdrawn. 
Applicant’s arguments, see pages 5-7, filed on August 23, 2022, with respect to the prior art combination of Gary et al., Kolomeitsev et al., Müller, and Nord have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claim 12 has been withdrawn. 
Applicant’s arguments, see pages 5-7, filed on August 23, 2022, with respect to the prior art combination of Gary et al., Kolomeitsev et al., Müller, and Fei have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 13 and 14 has been withdrawn. 
Drawings
The drawings were received on August 31, 2020.  These drawings are accepted. 
Allowable Subject Matter
Claims 1-15 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a fault-tolerant radial flux rotary electric machine as recited by independent claim 1, comprising: 
an alternate-wound stator having sixteen slots and four coil pairs, 
each coil pair forming part of one of four different and independent electrical phases, 
wherein each of the sixteen slots is defined by a wound tooth carrying a coil and an unwound tooth not carrying a coil, the width of wound teeth being greater than the width of unwound teeth along an entire length of the wound teeth. 
Dependent claims 2-15 are considered allowable due to their respective dependence on allowed independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        August 26, 2022